UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SANTARO INTERACTIVE ENTERTAINMENT COMPANY (Exact name of Registrant as specified in its charter) Nevada N/A 27-1571493 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7372 – Services – Prepackaged Software (Standard Industrial Classification) (Central Index Key) 5348 Vegas Drive Las Vegas, NV 89108 (Address of principal executive offices, including zip code) (702) 871-8678 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) With a copy to: Andrew J. Befumo, Esq. Befumo & Schaeffer, PLLC 2020 Pennsylvania Avenue #840 Washington, DC 20006 Phone: (202) 725-6733 Fax: (202) 478-2900 Approximate Date of Commencement of Proposed Sale to Public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462 (b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee (1) Common Stock offered by the Company $ $ $ Common Stock offered by the Selling Shareholders $ $ $ TOTAL $ $ $ (1) Estimated solely for the purposes of calculating the registration fee under Rule 457. 2 The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS SANTARO INTERACTIVE ENTERTAINMENT COMPANY Minimum 2,000,000 –Maximum 5,000,000 Shares of Common Stock by the Company 3,830,000 Shares of Common Stock by Selling Shareholders$0.02 PER SHARE Santaro Interactive Entertainment Company (the “Company” or “Registrant”) is offering up to 5,000,000 shares of its common stock.This offering is being made on a minimum-maximum basis.The Selling Shareholders are offering 3,830,000 shares of the Company’s common stock.The Company will not receive any proceeds from the sale of shares by the Selling Shareholders. This is our initial public offering and no public market currently exists for our shares.The initial public offering price for our common shares will be $0.02. (The offering of the Shares may be referred to herein as the "Offering.")The Selling Shareholders will sell their shares at a price per share of $0.02 until our shares are quoted on the Over the Counter Bulletin Board (OTCBB) and thereafter at prevailing market prices or in privately negotiated transactions.While we plan to have our shares listed on the OTCBB there is no assurance that our shares will be approved for listing on the OTCBB or any other listing service or exchange. Offering of the Company Shares The Company Shares are being offered on a best efforts basis by James D. Edsall, our president and director, in a direct public offering, without any involvement of underwriters or broker-dealers. Our director will not receive any commissions or proceeds from the Offering for selling shares on our behalf.The Offering price of the Company Shares is $0.02 per share. In the event that 2,000,000 shares are not sold within 180 days, at our sole discretion, we may extend the Offering for an additional 90 days. In the event that 2,000,000 shares are not sold within the 180 days, or within the additional 90 days if extended, all money received by us will be promptly returned to you without interest or deduction of any kind. If at least 2,000,000 shares are sold within 180 days, or within the additional 90 days, if extended, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate account at Rappahannock National Bank, 7 Bank Road, Washington, VA 22747. The foregoing account is not an escrow, trust or similar account. It is merely a separate account under our control where we will segregate your funds. 3 There is no minimum purchase requirement and there are no arrangements to place the funds in an escrow, trust or similar account. Because we do not intend to enter into an escrow agreement with an independent entity that would hold the subscriptions for shares during the subscription period until the minimum offering amount has been satisfied, money from investors will not be insulated from creditor claims, including any currently unknown contingencies. Investing in our common stock involves risks. See "Risk Factors" starting at Page 8 Offering Price Expenses Proceeds to Us Per Share – minimum $ $ $ Per Share – maximum $ $ $ Minimum $ $ $ Maximum $ $ $ The difference between the "Offering Price" and the "Proceeds to Us" is $11,850 if the minimum amount of shares is sold in this Offering.The difference between the “Offering Price” and the “Proceeds to Us” is $12,900 if the maximum number of shares is sold in this Offering.The expenses per share would be adjusted according to the offering amounts between the minimum and maximum. The expenses will be paid to unaffiliated third parties for expenses connected with this Offering. The expenses will be paid from current funds on hand, and initial proceeds of this offering once the minimum subscription has been reached. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Neither the US Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is June , 2010. 4 Table of Contents Prospectus Summary 6 Risk Factors 8 Use of Proceeds 14 Determination of Offering Price 15 Dilution of the Price Per Share 16 Selling Security Holders 18 Plan of Distribution 20 Description of Securities 24 Interest of Named Experts and Counsel 25 Information With Respect to the Registrant 26 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Plan of Operation 34 Directors and Executive Officers 36 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management 38 Certain Relationships and Related Transactions 38 Financial Statements F -1 - F-13 Recent Sales of Unregistered Securities 41 5 Dealer Prospectus Delivery Obligation Until 180 days after the effective date of this Prospectus, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. Prospectus Summary The following summary highlights selected information contained in this prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this prospectus, including but not limited to, the "Risk Factors" beginning on page 8.References to "we," "us," "our," "Santaro," or the "Company" refers to Santaro Interactive Entertainment Company unless the context indicates another meaning. Our Company Santaro Interactive Entertainment Company was incorporated in the State of Nevada, United States of America, on December 30, 2009.Its fiscal year end is February 28. Our principal executive offices are located at 5348 Vegas Drive, Las Vegas, NV 89108, and our telephone number is (702) 871-8678. We are a start-up venture focused on digital interactive entertainment products, primarily in developing and operating interactive online games based on our proposed proprietary Character Adapted Gaming Platform.As a newcomer to the digital interactive entertainment industry, our ultimate objective is to provide premier digital interactive entertainment products that perform within a virtual reality environment.Our proposed proprietary gaming platform will be designed to allow a player to interact with other users in a player designed action scenario. The virtual reality environment will also provide a marketplace for vendors of virtual items, as well as real-world advertisers to do business. We will primarily generate income through user licensing, while fees generated from the virtual marketplace will provide a secondary source of income for the Company. Our proposed product is in the early stages of development and we do not currently have a marketable product.We are currently planning to establish a web site to help introduce our proposed gaming platform to the online gaming world.Prospective investors are strongly cautioned that any information which may appear on our web site should not be deemed to be a part of this prospectus, and should not be utilized in making a decision to buy our shares of Common Stock. We are a development stage company.As of February 28, 2010, we have generated no revenues, have incurred $1,540 in losses since our inception on December 30, 2009, and have relied upon the sale of our securities in unregistered private placement transactions to fund our operations.We do not expect to generate sufficient revenue to sustain operation during the next twelve months. Consequently, we will continue to depend on additional financing in order to maintain our operations and continue with our corporate activities. Based on these uncertainties, our independent auditors included additional comments in their report on our financial statements for the period from inception (December 30, 2009) to February 28, 2010, indicating substantial doubt about our ability to continue as a going concern. 6 Our financial statements contain additional note disclosures describing the circumstances that led to the “going concern” disclosure by our independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. This Offering and any investment in our common stock involves a high degree of risk. If we are unable to generate significant revenue, we may be obliged to cease business operations due to lack of funds. We face many challenges to continue operations, including our lack of operating history, lack of revenues to date, and the losses we have incurred to date. The Offering Following is a brief summary of this offering: Securities being offered A minimum of 2,000,000 shares and a maximum of 5,000,000 shares are offered by the Company.3,830,000 shares are offered by the Selling Shareholders. Offering price per share by the Company: $0.02 per share Number of shares outstanding before the Offering of common shares: 11,830,000 common shares Number of shares outstanding after the Offering of common shares: 16,830,000 common shares if maximum number of shares are sold; 13,830,000 common shares if minimum number of shares are sold Use of proceeds: The Company will not receive any proceeds from the shares offered by the Selling Shareholders.The proceeds received by the Company from the Company’s Offering of shares shall be used to pursue protection for the Company’s intellectual property, and to fund operations. You should rely only upon the information contained in this prospectus.The Company has not authorized anyone to provide you with information different from that, which is contained in this prospectus.The selling security holder is offering to sell shares of common stock and seeking offers to buy shares of common stock only in jurisdictions where offers and sales are permitted.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus, or of any sale of the common stock. 7 Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus.You should read this information in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and the related notes thereto included elsewhere in this prospectus. Balance Sheet As of February 28, 2010 Total Assets Total Liabilities Stockholder’s Equity Operating Data December 30, 2009 (inception) to February 28, 2010 Revenue $0 Net Loss Net Loss Per Share As shown in the financial statements accompanying this prospectus, Santaro has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our auditors based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. Risk Factors An investment in our common stock is speculative and involves a high degree of risk and uncertainty. You should carefully consider the risks described below, together with the other information contained in this document, including the financial statements and notes thereto of our Company, before deciding to invest in our common stock. The risks described below are not the only risks facing our Company. Additional risks not presently known to us or that we presently consider immaterial may also adversely affect our Company. If any of the following risks occur, our business, financial condition and results of operations, and the value of our common stock could be materially and adversely affected. RISKS RELATED TO OUR BUSINESS AND INDUSTRY Because we are a development stage company, we do not have a marketable product, and we and have generated no revenues, there is no guarantee we will generate any future revenues. We have generated no revenues since our inception, which makes it difficult to evaluate whether we will be able to operate profitably. We have incurred cumulative net losses of $1,540 from our inception through February 28, 2010. Moreover, the Company is unsure how long it will take to develop our gaming platform.Accordingly, the Company will be dependent solely on the raising of capital in order to continue operations for the foreseeable future. We intend to seek to raise capital through private placements of our Common Stock and/or Preferred Stock, through debt financing,and/or through a future public offering of our securities. Our ability to raise capital is unknown. We do not have any formal commitments or arrangements for the advancement or loan of funds. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. As a result, there is an increased risk that you could lose the entire amount of any investment in our Company. 8 Because we lack funding to develop our proposed gaming platform, there is no guarantee that we will be able to bring our proposed gaming platform to market. The Company’s business plan is dependent on the development of our proprietary gaming platform. The gaming platform is in an early stage of development and requires significant work and funding. There can be no assurance of the successful development of the gaming platform. Moreover even if the Company successfully develops the platform, there can be no assurance that the Company will be successful in marketing the gaming platform. Failure to successfully bring our proposed gaming platform to market will have a material adverse effect on our business. Because of significant competition for qualified personnel, we may be unable to attract and hire the individuals needed to bring our proposed product to market In order to successfully develop the gaming platform, the Company will be dependent upon its current president as well as the services of outside developers.At this time our President, Mr. James Edsall, is our only employee and Mr. Edsall currently devotes approximately 10 hours per week to our operations.The inability of the Company to employ outside developers could have a material adverse effect upon the Company's business prospects and prohibit the Company from successfully achieving its goals. Moreover, our business plan depends to a significant extent on our ability to identify, attract, hire, train, and retain qualified professional, creative, technical, and managerial personnel. Competition for such personnel is intense, and there can be no assurance that we will be successful in identifying, attracting, hiring, training, and retaining such personnel. If we are unable to hire, assimilate, and retain such qualified personnel, such inability would have a material adverse effect on our business, operating results, and financial condition. Because our proposed gaming platform, if developed, may fail to gain market acceptance, we may not have sufficient capital to pay our expenses and to continue to operate In the event that the Company successfully completes development of the gaming platform, our ultimate success will depend on generating revenues from the gaming platform. The market for on-line game products is subject to continually changing consumer and industry preferences and the frequent introduction of new products. As a result, the gaming platform, even if developed, may not achieve and sustain market acceptance sufficient to generate revenues to cover our costs and allow us to become profitable and continue to operate. If we experience delays in developing and introducing our proposed gaming platform, such delaysmay adversely affect our ability to continue our operations We have projected that the development cycle for the gaming platform will be between one and two years, assuming that we raise sufficient capital. In addition, the creative process inherent in on-line game development makes the length of the development cycle difficult to predict, especially in connection with new technologies and development tools. As a result, it may take in excess of two years to develop the gaming platform. If any unanticipated delay affects the development and release of the gaming platform, we may not achieve anticipated revenues and may not have the capital necessary to continue operations. 9 Because there is no assurance that we will successfully protect our intellectual property, we may not be able to prevent competitors from exploiting our technologies. Our gaming platform is the subject of a pending patent application.Obtaining patent protection is a long and costly process.There is no guaranty that we will be able to raise sufficient funds to successfully secure an enforceable patent.Even if we raise sufficient funds to obtain an enforceable patent, there is no assurance that the patent will ever issue.In the event that the patent does issue, there is no assurance that we will be successful in enforcing the issued patent.The failure to obtain or enforce a patent for our gaming platform would hinder our ability to protect the rights to our technologies, and may have a material adverse effect on our business plan. Because we may not be able to acquire third party licencing, we may not be able to market our proposed product even if we complete the product’s development. Our gaming platform may ultimately be based in part on rights, licenses, and properties, owned by third parties, and may require us to obtain licenses for such rights, licenses, and properties. License agreements with third parties have variable terms and are terminable on a variety of events.There is no guaranty that we will be able to acquire the licenses necessary to launch our gaming platform, and if we do acquire such licenses, we may not be able to make minimum guaranteed royalty payments over the term of such licenses, including advance payments against these guarantees. The failure to acquire or make payments on necessary licensing may prevent us from marketing our proposed product and would have a material adverse effect on our business. Because we are under funded, we may not be able to pay for needed product development. Developing online platforms and games requires substantial development costs, including the costs of employing skilled developers and acquiring or developing game engines and software, which enable the creation of products with the latest technological features. The failure to raise sufficient funding to pay for product development would have a material adverse effect on our business. Because we are underfunded and in the development phase, we may not be able to compete against our competitors. Many companies worldwide are dedicated to developing and/or operating online games. We expect more companies to enter the online game industry and a wider range of online games to be introduced. Our competitors in thegame industry vary in size from small companies to very large companies with dominant market share and substantial financial resources, and the Company’s proposed gaming platform will be in competition with these companies. If we are unable to compete effectively in our principal markets, our business, financial condition, and results of operations could be materially and adversely affected. Because our management has no experience in marketing an online gaming platform, we may not be able to compete with competitors having experienced management. Our senior management has no direct experience in the online gaming industry. In addition, the online game industry is a relatively new industry. Only a limited number of companies have successfully commercialized large online gaming platforms on an international scale. You must consider our business prospects in light of the risks and difficulties we will encounter in the future in a new and rapidly evolving industry. We may not be able to successfully address these risks and difficulties, which could materially harm our proposed business prospects, financial condition, and results of operations. 10 Because our business plan depends upon advertising revenue as a significant source ofrevenue, the failure to obtain and retain advertizing contracts would harm our business. Part of our business plan includes the sale of advertising space within a virtual world created through our gaming platform.We expect that advertising revenue will be a significant source of revenue in the future.There is no assurance that we will be able to obtain, and if obtained, retain advertising contracts.The failure to obtain and retain advertizing contracts will have a material adverse effect on our business. Because our acquisition and investment strategy may not be successful, we may not be able to offer enough products to successfully compete in the online gaming marketplace. In the future, the Company may acquire additional products, technologies, or businesses, or enter into joint venture arrangements for the purpose of complementing or expanding our business. There can be no assurance that we will be able to identify suitable acquisition or investment candidates. Even if weidentify suitable candidates, there can be no assurance that we will be able to make such acquisitions or investments on reasonable commercial terms or successfully assimilate personnel, operations, products, services, or technologies intoour operations. This could disruptour ongoing business, increaseour expenses, and materially and adversely affect our financial condition and results of operations. Furthermore, the incurrence or issuance of debt or equity securities may be necessary to fund any future acquisitions. Because there is doubt about our ability to continue as a going concern, an investor may lose all of his investment in our company. Our auditor’s report on our February 28, 2010 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our sole officer and director may be reluctant or unable to loan or advance additional capital to the Company, we believe that if we do not raise additional capital, we may be required to suspend or cease the implementation of our business plans. As the Company has been issued an opinion by its auditors that substantial doubt exists as to whether the Company can continue as a going concern, it may be more difficult for the Company to attract investors.You may be investing in a company that will not have the funds necessary to continue as an ongoing business. RISKS RELATING TO OUR COMMON STOCK Because the Offering price of our securities has been arbitrarily determined, the price an investor pays for his investment in our company may not bear any relationship to the value of the investment. The Offering price of the Shares has arbitrarily been determined by the Company.It does not necessarily bear any relationship to the Company’s assets value, net worth, revenues, or other established criteria of value, and should not be considered indicative of the actual value of the Shares.In addition, investors in this Offering will sustain immediate substantial dilution per share based upon net tangible book value per share. Because our shares are not liquid, an investor may not be able to sell his shares. Our shares are not and have not been listed or quoted on any exchange or quotation system. We plan to contact a market maker before or immediately following the close of the Offering and apply to have our shares quoted on the Over the Counter Bulletin Board (OTCBB).In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, investors may be unable to liquidate their investment. Even if a market for our common stock does develop, the market price of our common stock may continue tobe highly volatile. 11 Should our stock become listed on the OTCBB, we could be removed from the OTCBB if we fail to remain current with our reporting requirements Companies trading on the OTCBB must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTCBB. If we becomelisted on the OTCBB, butwe fail to remain current in our reporting requirements, we could be removed from the OTCBB. As a result, the market liquidity of our securities could be severely adversely affected by limiting the ability of broker-dealers to trade our securities and the ability of stockholders to sell their securities in the secondary market. Because a single shareholder will continue to own a substantial amount of our stock after completion ofthis offering, other investors will have minimal influence over our business, Even if we sell the maximum amount of this Offering, a single shareholder will own approximately 47.5% of our outstanding common stock.As a result, that single shareholder will have significant influence over the outcome of matters submitted to our stockholders for approval, including the election of directors. The single shareholder’s large stake in our company could also affect the market price of our common stock by, for example, delaying, deferring or preventing a change in corporate control, impeding a merger, consolidation, takeover or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of us. Because our common stock could be subject to extreme volatility, the market price of our common stock could be negatively affected. The trading price of our common stock may be affected by a number of factors, including events described in the risk factors set forth in this prospectus, as well as our operating results, financial condition, and other events or factors. In addition to the uncertainties relating to future operating performance and the profitability of operations, factors such as variations in interim financial results or various, as yet unpredictable, factors, many of which are beyond our control, may have a negative effect on the market price of our common stock. In recent years, broad stock market indices, in general, and smaller capitalization companies, in particular, have experienced substantial price fluctuations. In a volatile market, we may experience wide fluctuations in the market price of our common stock and wide bid-ask spreads. These fluctuations may have a negative effect on the market price of our common stock.In addition, the securities market has from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our stock. 12 We have never paid common stock dividends and have no plans to pay dividends in the future.As a result, our common stock may be less valuable because a return on an investor’s investment will only occur if our stock price appreciates. Holders of shares of our common stock are entitled to receive such dividends as may be declared by our board of directors. To date, we have paid no cash dividends on our shares of common stock and we do not expect to pay cash dividends on our common stock in the foreseeable future. We intend to retain future earnings, if any, to provide funds for operations of our business. Therefore, any return investors in our common stock may have will be in the form of appreciation, if any, in the market value of their shares of common stock. There can beno assurance that shares of our common stock will appreciate in value or even maintain the price at which our stockholders have purchased their shares. Our common stock may be subject to “penny stock” rules of the Securities and Exchange Commission, which may make it more difficult for stockholders to sell our common stock Our common stock may be subject to the “penny stock” rules adopted under Section 15(g) of the Exchange Act. The penny stock rules generally apply to companies whose common stock is not listed on a national securities exchange and trades at less than $4.00 per share, other than companies that have had average revenue of at least $6,000,000 for the last three years or that have tangible net worth of at least $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If we are subject to the penny stock rules for any significant period, it could have an adverse effect on the market liquidity of our stock and investors may find it more difficult to dispose of our securities. We may need additional capital, and the sale of additional shares or other equity securities could result in additional dilution to our stockholders If our resources are insufficient to satisfy our cash requirements, we may seek to sell additional equity or debt securities or obtain a credit facility. The sale of additional equity securities could result in additional dilution to our stockholders. The incurrence of indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations.Financingmay notbe available in amounts and on terms acceptable to us, or at all. In addition, the successful execution of ourbusiness plan requires significant cash resources, includingcash for investments and acquisition. Changes in business conditions and future developments could also increase our cash requirements. To the extent we are unable to obtain external financing, we will not be able toexecute our business plan effectively. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of these securities could result in further dilution to our stockholders. 13 We will incur ongoing costs and expenses for SEC reporting and compliance.Without revenue we may not be able to remain in compliance, making it difficult for investors to sell their shares, if at all. We plan to contact a market maker before or immediately following the close of the Offering and apply to have our shares quoted on the Over the Counter Bulletin Board (OTCBB). To be eligible for quotation, issuers must remain current in their filings with the Securities and Exchange Commission (SEC). In order for us to remain in compliance we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources.For fiscal year 2010, we estimate the cost of SEC reporting and compliance to be approximately $18,000.If we are unable to generate sufficient revenues to remain in compliance it may be difficult for you to resell any shares you may purchase, if at all. Because we do not intend to enter into an escrow agreement with regards to funds received from this offering, investors may lose their entire investment. We have not entered into an escrow agreement with an independent entity that would hold the subscriptions for shares during the subscription period until the minimum offering amount has been satisfied, nor do we intend to enter into such an agreement.As a result, even if the minimum offering amount of 2,000,000 shares have not been sold, any money we receive from investors will not be insulated from creditor claims, including any currently unknown contingencies. Use Of Proceeds Our Offering is being made on a self-underwritten basis: a minimum of 2,000,000 shares must be sold in order for the Offering to proceed. The maximum number of shares offered is 5,000,000 shares.The Offering price per share is $0.02. The following table sets forth theuses of proceeds assuming the sale of the minimum and maximum number of shares offered by the Company. If Minimum Shares Sold If Maximum Shares Sold GROSS PROCEEDS FROM THIS OFFERING $ $ Offering Expenses $ $ NET PROCEEDS $ $ Patent Fees and Expenses $ $ Computer Systems & Equipment $ $ Research and Development $ $ Establish an Office $ $ Marketing and Advertising $ $ Operating Expenses $ $ Legal and Accounting $ $ Total Use of Net Proceeds $ $ The Company’s highest priority for use of proceeds raised in this Offering is to protect our intellectual property through the pursuit of utility patent applications.Our next priority is to establish an office and acquire the necessary equipment we need to expand operations.Our next priority is to fully develop existing technologies and research and develop further technologies, followed by marketing and advertising, then legal and accounting costs and fees.In the event that the maximum number of shares is sold, the Company intends to use approximately $28,000 for research and development of our current technologies, and approximately $22,000 for general operating expenses.General operating expenses may include such items as salaries and payments to third party contractors, office supplies, and related expenses. 14 We have established a separate bank account and all proceeds from the shares sold by the Company will be deposited into that account until such time as the minimum number of shares is sold, at which time the funds will be transferred to our operating account for use in our operations. Subscriptions will count towards the minimum number of shares once we have accepted the subscription, all funds representing payment for such subscription have been received by the company prior to the termination of the subscription period, or extended subscription period, if any, and all funds received for such subscription have cleared the banking system.In the event we do not sell the minimum number of shares before the expiration date of the Offering, all funds will be returned promptly to the subscribers, without interest or deduction. Because we do not intend to enter into an escrow agreement with an independent entity that would hold the subscriptions for shares during the subscription period until the minimum offering amount has been satisfied, money from investors will not be insulated from creditor claims, including any currently unknown contingencies. Determination of Offering Price As there is no established public market for our shares, the Offering price and other terms and conditions relative to our shares have been arbitrarily determined by Santaro. The Offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition, or any other established criteria of value.In addition, no investment banker, appraiser, or other independent third party has been consulted concerning the Offering price for the shares or the fairness of the Offering price used for the shares. Among the factors considered in determining the Offering price were: · Our lack of operating history · The proceeds to be raised by the Offering · The viability of our technologies · The amount of capital to be contributed by purchasers in this Offering · Our relative cash requirements Although our common stock is not listed on a public exchange, we plan to contact a market maker before or immediately following the close of this offering and apply to have our shares quoted on the Over the Counter Bulletin Board (OTCBB). In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public Offering price, as prices for the common stock in any public market, which may develop, will be determined in the marketplace and may be influenced by many factors, including depth and liquidity. 15 Dilution of the Price per Share Dilution represents the difference between the Offering price and the net tangible book value per share immediately after completion of this Offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets.Dilution arises mainly as a result of our arbitrary determination of the Offering price of the shares being offered.Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders.The following tables compare the differences of your investment in our shares with the investment of our existing stockholders. The price of the current Offering is fixed at $0.02 per share. This price is significantly greater than the price paid by the Company’s current shareholders for common equity since the Company’s inception on December 30, 2009. The Company’s shareholders paid as low as $0.0005 per share, a difference of $0.0195 per share lower than the share price in this Offering. As of February 28, 2010, the net tangible book value of our shares of common stock was $14,093 or approximately $0.00119 per share based upon 11,830,000 shares outstanding. Existing stockholders if all of the shares are sold Price per share $ Net tangible book value per share before Offering $ Potential gain to existing shareholders $ Net tangible book value per share after Offering $ Increase to present stockholders in net tangible book value per share after Offering $ Capital contributions $ Number of shares outstanding before the Offering Number of shares after Offering held by existing stockholders Percentage of ownership after Offering % 16 Purchasers of shares in this Offering if all shares are sold Price per share $ Dilution per share $
